1

2

3

4

5

6

7

8                      UNITED STATES DISTRICT COURT

9                     EASTERN DISTRICT OF CALIFORNIA

10                             ----oo0oo----

11

12   FREDERICK MITCHELL, an                 No. 2:19-cv-297 WBS EFB
     individual; KELLY MITCHELL, an
13   individual; KRISTA MITCHELL, an
     individual; and ELK GROVE ANIMAL
14   RESCUE, a sole proprietorship,         ORDER
15               Plaintiffs,

16       v.

17   DAYLE A. IMPERATO, an individual
     and in her capacity as TRUSTEE
18   for the D. IMPERATO TRUST dated
     2/3/12; SCHAKANA, a California
19   Corporation; JOHN and JANE DOES
     1-10; and XYZ CORPORATIONS 1-10,
20
                 Defendants.
21

22
                               ----oo0oo----
23

24            Before the court is plaintiffs’ ex parte application

25   for leave of court to file a surreply or, in the alternative, to

26   strike defendants’ reply brief.    (Docket No. 46.)    Even though

27   the court is required to extend pro se litigants leniency, such

28   leniency “does not extend to permitting surreplies as a matter of
                                        1
1    course.”    Garcia v. Biter, 195 F. Supp. 3d 1131, 1134 (E.D. Cal.

2    2016) (O’Neill, J.) (“Parties do not have the right to file

3    surreplies and motions are deemed submitted when the time to

4    reply has expired.”) (emphasis in original).    Accordingly, the

5    court exercises its discretion to deny this motion.    See JG v.

6    Douglas Cty. Sch. Dist., 552 F.3d 786, 803 n.14 (9th Cir. 2008).

7    However, to the extent defendant Dayle Imperato improperly raises

8    any arguments for the first time in her reply brief the court

9    will not consider such new arguments in evaluating defendant’s

10   motion to dismiss.    See JG, 552 F.3d at 803 n.14.

11               IT IS SO ORDERED.

12   Dated:     May 31, 2019

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                       2
